TRE         A-JXORNEY   GENERAL
                             OF T-EXAS
                          Auwr~~.Tmt~s            787ll




                                   June 4, 1974


The Honorable     Clayton T. Garrison            Opinion   No.   H-   318
Executive   Director
Texas Parks & Wildlife     Department            Re:   ,Authority  of Parks and
John H. Reagan Building                                 Wildlife  Department  to
Austin,   Texas 78701                                   issue private bird shooting
                                                        area license.
Dear Mr.   Garrison:

     You ask whether the Parks and Wildlife     Department is authorized
to issue private bird shooting area licenses which will remain in effect
from the date of issuance   until the following August 31.

    Article  874a, Vernon’s   Texas Penal Auxiliary    Laws, was enacted
by the 63rd Legislature    in order to authorize the establishment    of
private bird shooting areas.     Acts 1973, 63rd Leg.,   ch. 171, p. 386.  A
private bird shooting area is a tract of land of “not more than 300 con-
tiguous acres on which privately     owned or pen-reared    game birds are
banded and released to provide game bird shooting for all activities
related to field dog competition   and training and the sport of shooting,
hunting or taking privately   owned or pen-reared    game birds. ” Section 2,
Art. 874a.

    Before a private bird shooting area can be established,     the owner
must obtain a license from the Parks and Wildlife Department.        He is
then entitled to hold in captivity game birds for use on the area for
which he is licensed.     The boundaries of a private bird shooting area
must be clearly marked,     and all game birds released in the area must
be banded so as to indicate the permit number of the licensee.      The
hunting season on a private bird shooting area runs from January 1
through December     31 of each year,  and only persons  holding a valid
Texas   hunting license   are permitted     to hunt in such an area.

     While Art. 874a provides   that the hunting season on a private bird
shooting area is to run throughout the year, it makes    no specific pro-
vision as to the duration of a private bird shooting area license.   This




                                   p.     1471
The Honorable     Clayton   T.   Garrison,      page 2      (H-318)




matter is left to the discretion   of the Parks and Wildlife  Department.
Under Art. 894, Vernon’s      Texas Penal Auxiliary   Laws, all hunting
licenses   issued by the Department are to remain in effect from the
date of issuance until the last day of the following August.    A similar
duration is established   for shooting resort and shooting preserve
licenses   under Art. 908, Vernon’s     Texas Penal Auxiliary  Laws.   A
private bird shooting area license is similar in nature to these licenses
and in our opinion, the Parks and Wildlife Department is authorized,
if it chooses to do so, to issue it on similar terms.     Thus. the Parks
and Wildlife Department is authorized to issue private bird shooting
area licenses which will remain in effect from the date of issuance
until the following August 31.

                                 SUMMARY

               The Parks and Wildlife Department    is authorized,
          if it chooses to do so, to issue private bird shooting
          area licenses  which will remain in effect from the date
          of issuance until the following August 31.

                                                    y\ery   truly yours.




                                                    Attorney     General   of Texas




                                   G&y
DAVID     M.   KENDALL,     Chairman
Opinion    Committee




                                      p.     1472